                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

KENNETH WAYNE MOORE                                                                PLAINTIFF

v.                                  5:19-cv-00186-JM-JJV

JEFFREY SPEAR, Doctor J.R.M.C.                                                   DEFENDANT

                                        JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed. It is certified that an in forma

pauperis appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 14th day of August, 2019.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
